IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

MICHAEL COVINGTON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-0241

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 4, 2016.

Petition for Belated Appeal – Original Jurisdiction.

Bruce A. Miller, Public Defender, and W. Timothy Weekley, Assistant Public
Defender, Milton, for Petitioner.

Pamela Jo Bondi, Attorney General, David Llanes and Donna A. Gerace, Assistant
Attorneys General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the December 15, 2015, judgment and

sentence in Santa Rosa County Circuit Court case number 57-2014-CF-001634-CF-

AXMX. Upon issuance of mandate in this cause, a copy of this opinion shall be

provided to the clerk of the circuit court for treatment as the notice of appeal.
App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court

shall appoint counsel to represent petitioner on appeal.

LEWIS, THOMAS, and MAKAR, JJ., CONCUR.




                                          2